         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  GARRIS VARNER, Individually and
                  for Others Similarly Situated,

                                       Plaintiff,                                  JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-145

                  HIRE TECHNOLOGIES, INC.,

                                       Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that after the review of the accepted offer of judgment along with an examination of the allegations

                    contained in the Complaint and responses to the allegations in the Answer, it appears that (1) the

                    parties are engaged in a bona fide dispute as to the FSLA coverage and amount of unpaid wages and

                    (2) the settlement is fair and reasonable; therefore, pursuant to the Order dated February 11, 2020,

                    Judgment is hereby ENTERED against Defendant and in favor of Plaintiff in the amount of

                    $45,235.10.




            02/11/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
